UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7376



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TREMAINE BERNARD COATS, a/k/a Andre Gray,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
District Judge. (CR-01-117; CA-02-495-5-H)


Submitted:   December 15, 2004            Decided:   January 12, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Tremaine Bernard Coats, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Ethan Ainsworth Ontjes, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tremaine Bernard Coats seeks to appeal the district

court’s denial of his 28 U.S.C. § 2255 (2000) motion.                In his

motion, Coats alleged his counsel was ineffective on four grounds:

(1) counsel failed to move to suppress the evidence against him;

(2) counsel misinformed him as to the elements of the offense,

which resulted in Coats’ entry of an uninformed guilty plea; (3)

counsel failed to request Coats be sentenced for his “minor role”

in the crime or that he reap the benefit of the “safety valve;” and

(4) counsel failed to file a direct appeal, despite having been

requested to do so.        By order dated August 5, 2004, we granted a

certificate of appealability as to Coats’ claim that his attorney

was ineffective for failing to file a requested appeal, but denied

a certificate of appealability as to his remaining claims.           We now

vacate in part the district court’s order and remand for further

proceedings.

           In order to succeed on a claim of ineffective assistance

of counsel, a defendant must show that his counsel’s performance

fell   below   an   objective    standard    of   reasonableness   and   that

counsel’s deficient performance was prejudicial. See Strickland v.

Washington, 466 U.S. 668, 687-88 (1984).            Under United States v.

Peak, 992 F.2d 39, 42 (4th Cir. 1993), counsel’s failure to pursue

an   appeal    requested    by   a   defendant    constitutes   ineffective

assistance, regardless of the likelihood of success on the merits.


                                     - 2 -
Because Coats has presented a genuine issue of material fact with

regard to this claim, and his allegation, if true, would entitle

him to relief, we vacate the portion of the district court’s order

denying this claim and remand to the district court for further

proceedings consistent with this opinion.   By this disposition, we

express no view on the ultimate merits of Coats’ claim.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                             VACATED AND REMANDED




                              - 3 -